office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b6 ssheldon posts-113468-09 uilc date date to jennifer s mcginty attorney sb_se buffalo new york from susan mosley senior technician reviewer branch procedure and administration subject applicability of the mitigation provisions to open tax_year a for refund this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend tax_year a tax_year b tax_year c tax_year d tax_year e person person person person date date date date date date date date year year ------- ------- ------- ------- ------- ---------------- --------------------- ------------------ ----------- ----------------------- ---------------------- ---------------------- ------------------ ----------------------- ---------------------- --------------------- ----------------------- ------- ------- posts-113468-09 -------------- --------------- ----------------- ----------------- --------------- --------------- --------------- ------------- ------------- --------- --------------- ----------- trust amount amount amount amount amount amount amount amount amount amount amount issue whether internal_revenue_code sections mitigation provisions allow the taxpayers to re-open tax_year a to correct what they claim is a reporting error caused by the appreciation of basis in property received by gift that was sold in tax_year a conclusions no the mitigation provisions require among other things a circumstance of adjustment provided for under sec_1312 here the circumstances under which an adjustment under sec_1311 is authorized are not present facts a personal tax_liability of estate transferees person mother of person died in year on date gift_tax returns were filed for person for tax years c d and e these returns were audited on date and as a result additional gift_tax for tax years c through e and income_tax for tax years b through d was determined the service attempted to collect the additional tax owed by the estate from the transferees of person 1’s estate transferees of estate property included person person person and a_trust established for person person and person known as trust the service sent notices of transferee_liability to all four transferees on date federal tax_liens were filed and person and person requested a collection_due_process_hearing on date all transferees entered into a closing_agreement with the service to determine the maximum amount of transferee_liability exposure the closing_agreement stated that for tax years c through e the estate owed the following gift_tax amounts respectively amount amount and amount furthermore the closing_agreement provided that the estate owed income_tax for years b through d in the following amounts respectively amount amount and amount the amounts were to be posts-113468-09 collected from the estate transferees per the closing_agreement as follows person an amount not to exceed amount person an amount not to exceed amount person an amount not to exceed amount and trust an amount not to exceed amount the closing_agreement did not address the treatment of any estate property rather it addressed solely the personal liabilities of person person person and trust as transferees b the basis in gift property received from the estate person and person received property by gift from the estate of person that they sold in tax_year a based on the sale of that property person and person submitted a first amended_return for tax_year a on date while the period of limitations on assessment for tax_year a remained open the first amended_return claimed a refund based on the taxpayers’ claim that their basis in the gift property appreciated after they filed their original tax_year a return specifically person and person allege their basis in the property received was increased by its prorated share of gift_tax paid attributable to the net appreciation in value_of_the_gift see statement first amended_return tax_year a they asserted that the increased basis caused a decreased gain on the sale of the gift property in tax_year a and entitled them to a refund for overpayment in tax_year a the service issued a refund for tax_year a to person and person in the amount of amount on date a second amended_return for tax_year a was filed by person and person on date the period of limitations for tax_year a expired on date the second amended_return attempts to invoke the mitigation provisions to re-open tax_year a and serves as a protective claim_for_refund person and person allege that their basis in the gift property continued to appreciate in value because more gift_tax was paid after year person and person argue that the date closing_agreement constituted a final_determination under the mitigation provisions thereby allowing tax_year a to be re- opened and allowing them to seek a refund it is our understanding that your office has coordinated the tax issue with psi which has advised that person and person are not entitled to favorable adjustments based on additional basis appreciation as alleged in the second amended_return however you asked whether the mitigation provisions would allow the taxpayers to re-open tax_year a assuming they would be entitled to a favorable adjustment in that year law and analysis under certain limited circumstances the mitigation provisions allow the service to correct an error provided for under sec_1312 caused by a determination when correction of the effect of the error is prevented by operation of law when the adjustment to correct the error results in an overpayment by the taxpayer the error must result from the adoption of a position maintained by the service that is inconsistent with the position in the now closed_year the party seeking to invoke the mitigation posts-113468-09 provisions bears the burden_of_proof 72_f3d_1338 7th cir citing 766_f2d_1038 7th cir the provisions of a closing_agreement constitute a determination for mitigation purposes sec_1313 in this case person and person entered into a closing_agreement with the service on date this satisfies the first requirement of the mitigation provisions that a determination be made person and person must also show that an error referred to as a circumstance of adjustment has occurred circumstances of adjustment are described in sec_1312 this case does not involve the double inclusion of income or double disallowance of a deduction the only two circumstances of adjustment that would apply to these facts are sec_1312 correlative deductions and inclusions for estates and beneficiaries and basis_of_property after erroneous treatment of a prior transaction a circumstance of adjustment under sec_1312 occurs when a determination allows or disallows any additional deductions allowable in computing taxable_income of estates or trusts or requires or denies any inclusions in computation of taxable_income of beneficiaries heirs or legatees and the correlative inclusion or deduction has been treated erroneously with respect to the related_taxpayer here there is no such erroneous treatment the closing_agreement determined person and person 3’s transferee_liability with respect to person 1’s estate there was no correlating erroneous treatment of the estate’s liability as that liability was determined in the date audit similarly person and person also may not seek to invoke the mitigation provisions under sec_1312 sec_1312 requires in part that a determination determine the basis_of_property see also sec_1_1312-7 stating sec_1312 applies if the determination establishes the basis in property the closing_agreement person and person entered into with the service did not determine their basis in the gift property at issue the closing_agreement only addressed the monetary liability of person and person for gift and income_tax owed by the estate in addition person and person cannot show that the determination adopts an inconsistent_position maintained by the service as required by sec_1311 for mitigation to apply the determination would have to adopt a position in the open_year that was maintained by the service and that was inconsistent with the erroneous adjustment in the closed_year sec_1311 in this case the closing_agreement did not adopt a position of the service for the years at issue that is contrary to a position the service is taking against person and person in tax_year a the closed_year the service has not treated the basis of person and person 3’s gift property inconsistently as basis was not addressed in the closing_agreement in sum the conditions necessary for adjustment do not exist in this case person and person have failed to establish that the mitigation provisions apply accordingly the mitigation provisions are inapplicable posts-113468-09 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call sarah sheldon at if you have any further questions
